Citation Nr: 1118765	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for chronic coronary artery disease, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for the claimed disabilities.

This matter was previously remanded by the Board in August 2008 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

The Board notes that the Veteran also perfected appeals for service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, which were also denied in the July 2005 rating decision promulgated by the RO.  However, in a July 2010 rating decision, the RO granted service connection for peripheral neuropathy for the right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  This represents a full grant of the benefits sought on appeal for those issues.  Therefore, they are no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to those issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).


FINDINGS OF FACT

1.  Hypertension is etiologically related to service-connected diabetes mellitus.

2.  Coronary artery disease is etiologically related to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension is proximately aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Coronary artery disease is proximately aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, treatment, or diagnoses of coronary artery disease or hypertension.  The Veteran underwent an enlistment examination in July 1967 and a separation examination in June 1970.  No relevant abnormalities were recorded during either examination.

There is no evidence of hypertension or coronary artery disease in service, and the Veteran has not made this claim.  Rather, he asserts that these conditions are secondary to his service-connected diabetes mellitus.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran was afforded VA examinations for his disabilities in May 2005.  He reported that he had diabetes since 1981, hypertension since 1985, and had a heart attack in 1991 with subsequent coronary angioplasty and stent placement.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the Veteran was diagnosed with coronary artery disease and hypertension.  The examiner also stated that it was at least as likely as not that these conditions were secondary to service-connected diabetes mellitus, as they were diagnosed after diabetes.

In a subsequent July 2005 VA opinion, the May 2005 VA examiner noted that there was no documented diagnosis of diabetes until 2004, and that a diagnosis from 1981 could not be verified.  Therefore, he withrew his previous opinion and concluded that it was not likely that hypertension and coronary artery disease were caused by diabetes.

Notably, in a December 2005 private evaluation for an unrelated condition, the Veteran reported being diagnosed with diabetes in 1974.  However, additional records associated with the claims file reflect that the Veteran was "not diabetic" as of September 1996, and the Veteran did not include diabetes in a medical history report from December 1997.  A diagnosis of diabetes is included in records dated November 1999.

The Veteran was afforded additional VA examinations in March 2009.  The findings and conclusions reached in these examinations are similar to the May 2005 VA examinations.

An additional VA opinion was obtained in January 2010.  The examiner noted that the record contained reported diagnoses of diabetes dating from 1981 through 2004.  Earlier dates were based on reports by the Veteran.  The examiner noted the September 1996 finding that the Veteran was not diabetic, the medical history checklist that did not reflect a history of diabetes, and the diagnosis in November 1999.  Based on this evidence he concluded that the Veteran was most likely diagnosed in 1998 or 1999.  Because this period was after his diagnoses of hypertension and coronary artery disease, it was not likely that diabetes caused either condition.

Another VA opinion was obtained in April 2010.  This examiner agreed with the January 2010 opinion that it is not likely that diabetes caused either hypertension or coronary artery disease.  However, she did state that it was as likely as not that diabetes aggravated and worsened those conditions.

Based on the evidence of record, the Board finds that service connection for coronary artery disease and hypertension is warranted.  Initially, the Board notes that the issues in this case are dependent, in part, on when the Veteran was diagnosed with diabetes.  While the Veteran reported being diagnosed as early as 1981, documented treatment records support the conclusion that diabetes was diagnosed in 1998 or 1999, as stated by the January 2010 VA opinion.  Therefore, to the extent that there are opinions in the record that conclude that the claimed disabilities were caused by diabetes, the Board finds those opinions to carry little probative weight.  They are based on a history provided by the Veteran that is not supported by the evidence in the record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Moreover, those opinions that concluded the claimed disabilities were not caused by diabetes, based on the fact that diabetes was diagnosed later, are consistent with the documented history and are therefore afforded greater probative weight.  However, only one opinion addresses the issue of whether diabetes aggravates hypertension and coronary artery disease.  The April 2010 VA opinion concluded that it was at least as likely as not that the claimed disabilities were worsened by the Veteran's service-connected diabetes.  This opinion was based on a review of the claims file, which as noted above, contains findings from multiple examinations, in addition to the VA and private treatment records associated with the claims file.  There is no other competent medical opinion in the record that refutes the April 2010 examiner, or which otherwise concludes that diabetes does not aggravate hypertension and coronary artery disease.  Therefore, service connection for those conditions is warranted on the basis of aggravation by a service-connected disability.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.  The Board has carefully considered all the available evidence and resolved all reasonable doubts in the Veteran's favor.


ORDER

Service connection for chronic hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for chronic coronary artery disease is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


